 254DECISIONS OF THENATIONALLABOR RELATIONS BOARDBethlehem Steel CorporationandIndustrialUnionofMarine and Shipbuilding Workers of Amer-ica, AFL-CIO. Case 5-CA-1658216'March 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTUpon a charge filed by Industrial Union ofMarine and ShipbuildingWorkers of America,AFL-CIO on 31 July 1984 and amended on 9 May1986, the General Counsel of the National LaborRelations Board issued a complaint on 12 May1986 against Bethlehem Steel Corporation (the Re-spondent) alleging that it has violated Section8(a)(5) and (1) and Section 8(d) of the NationalLabor Relations Act by negotiating and implement-ing agreements with the National Union's affiliatedLocal 33, thereby changing terms and conditions ofexisting collective-bargaining agreementswithoutbargainingwith the National Union. On 23 May1986 the Respondent filed an answer admitting inpart and denying in part the allegations of the com-plaint, and raising certain affirmative defenses.On 12 August 1986 the General Counsel filed aMotion for Summary Judgment. On 14 August1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe General Counsel submits that the Board'spriorDecision and Order inShipbuilders (Bethle-hem Steel),277 NLRB 1548 (1986), involving thesame parties, contains specific factual findingswhich collaterally estop the Respondent from as-serting any contrary facts here and provides a com-plete basis for the Board to resolve the 8(a)(5) and(1) and 8(d) issues presented, so that there are nogenuine issues of material fact requiring an eviden-tiary hearing before an administrative law judge.The Respondent's answer and response deny anyunlawful conduct. The Respondent's denial is pre-mised on the contention that the National Unionhad notice of and consented to negotiation of thebargaining agreements at issue. The Respondentalso asserts the affirmative defenses that: the Gen-eralCounsel is estopped from issuing the instantcomplaintbecause theRespondent reasonablyrelied on the General Counsel's actions against theNational Union in the prior litigation; the prayerfor -prospective remedial relief is moot by virtue ofnegotiation of a new -collective-bargaining agree-ment which became effective 17 March 1986; equi-table considerations require the tolling of backpay;and implementation of changes - from the- extantagreements with the National Union concerningtraditionally local issues were privileged.We findno merit in the Respondent's arguments for the rea-sons set forth below.The prior case involved alleged 8(b)(1)(A) and(3) violations by the National Union in interferingwith implementation of "Settlement Agreements"negotiated between the Respondent and Local 33.The Board adopted the administrative law judge'sdismissal of the complaint as well as the followingdeterminative findings: In 1981 the Respondent, theNational Union, and Local 33 entered collective-bargaining agreements expiring 19 August 1984,which covered, inter alia, separate production andmaintenance and salaried plant clerical units of em-ployees at the Respondent's Sparrows Point, Mary-land shipyard facility; Bethlehem obtained agree-ment from Local 33 for early negotiations to openand modify the 1981 agreements and attempted tonegotiate a complete agreement with Local 33 de-spite a past practice of negotiating wage and bene-fit issueswith a bargaining committee dominatedby the National Union; Bethlehem and Local 33concealed from the National Union the fact thatplenary negotiations involving substantive termswere being conducted; in March 1984 the Re-spondent and Local 33 signed two "SettlementAgreements" which purported to set aside the ex-isting contracts between the Respondent, the Na-tional Union, and the Local; the Respondent imple-mented the settlement agreements on 1 April 1984,thereby freezing the wages of current employees,reducing the cost-of-living adjustment, reducingthe wages and benefits of new hires, and institutinga profit-sharing program; the National Union didnot clearly and unmistakably waive its rights underSection 8(d) of the Act to object to implementationof midterm changes in its agreements with the Re-spondent;1 the settlement agreements were not ne-1The Respondent mistakenly relies on the administrative law judge'sfmdmg in anEAJA suit involving the same parties that the NationalUnion did not stop the members' ratification vote after learning of negoti-ationsbetween the local union and the Respondent, as support for itscontention that the administrative law judge's factual analysis in the un-derlying 8(b)(3) case was flawed. Initially we note that this finding is nota departure from the judge's findings in the underlying case which theBoard affirmed, in which the judge concluded from the overall circum-stances of the case that the National Union had made it clear to the localand the Company that it "did not intend to meekly step aside and allowits contractual existence with Bethlehem to be negotiated away "Ship-builders (Bethlehem Steel),supra, 277 NLRB at 1565 Secondly, the ad-mmistrative law judge's review of these facts in light of an EAJA suit inwhich the determination is whether the General Counsel had sufficientgrounds upon which to issue complaint requires a different analysiswhich is simply not relevant to the case at hand283 NLRB No. 38 BETHLEHEM STEEL CORP.255gotiated or approved by the National Union or byany of its actual or apparent agents; the settlementagreements purporting to modify or terminate theNational Union's agreements with the Respondentwere null and void;, and the actions of the NationalUnion challenged in the consolidated complaintwere lawful.With respect to the instant Motion for SummaryJudgment, a review of the complaint's allegations,the Respondent's answer, and the Board's prior de-cision reveals that the Board's prior decision con-tains specific factual findingswhich are directlycontrary to each of -the points the Respondent'sanswer places in issue. Specifically, contrary to theRespondent's position that it negotiated the settle-ment agreements with the knowledge and consentof the National Union, the Boardhasfound thatthe National Union was not aware of and did notconsent to the negotiations of the settlement agree-ments, nor did the National Union or any author-ized agent approve the agreements. Also contraryto the- Respondent's position, Respondent's imple-mentation of the settlement agreements was foundby the Board to be an abrogation and midtermmodification of the existing 1981-1984 collective-bargaining agreements, in violation of the repre-sentative status of the National Union and its rightsunder Section 8(d) of the Act. Finally, contrary totheRespondent's contention here, determinativefindings in the earlier case establish that the Re-spondent failed to give the requisite notice and op-portunity to bargain to the National Union prior tothe Respondent's implementation of the settlementagreements.These factual findings unequivocally establish theRespondent's violation of Section 8(a)(5) and (1)and Section 8(d) in the instant case. Because thesefindings of fact were fully and fairly litigated andnecessarily decided in the Board's prior decision,the Respondent is collaterally estopped from reliti-gating the facts supporting the allegations of thecomplaint in the instant proceeding.2The Respondent's affirmative defenses likewiseraise no genuine issue of material fact warrantingan evidentiary hearing.With respect to the Re-spondent's equitable estoppel contention, we notethat the Respondent actually engaged in the al-leged unlawful conduct prior to any action by theGeneral Counsel. Thus, it cannot now allege detri-mental reliance on the General Counsel's decisionto hold the instant charge in abeyance pending, res-2Generally, a-factual finding which was necessary to support the judg-ment to a prior proceeding will bar relittgation on that issue in a subse-quent proceeding involving the same parties. SeeMontana v.US, 440U.S 147, 153 (1979);Parklane Hosiery Co. Y. Shore,439 U.S 322, 326 andfn. 5 (1979);Sabine Towing & Transportation Co,263 NLRB 114, 120-122(1982)olution of the prior case when the Respondent'sviolativeconduct clearly preceded the GeneralCounsel's decision in - this regard. The Respondent'sremainingcontention that the complaint should bedimissed because a remedial order is inappropriatedoes not raiseanymaterial factual issue on thequestion of whether the Respondent violated theAct. The Respondent's representation that a newcontractwith the National Union and Local 33was negotiated effective 17 March 1986 raises noissue of fact regarding the Respondent's prematuretermination of the 1981-1984 collective-bargainingagreements and concomitant obligation to makeemployees whole for its failure to bargain with theNational Union. The degree to which negotiationsof any successor agreements has satisfied the Re-spondent's affirmative remedial obligation to bar-gain with the National Union and to make wholeunit employees is an issue properly left to compli-ance proceedings. Furthermore, we perceive nospecial factors or equitable considerations in thiscase sufficient to toll backpay.We therefore findthat the Respondent has not raised any, issue that isproperly litigable in this unfair, labor practice pro-ceeding.Accordingly,we grant the Motion forSummary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent,Bethlehem Steel, is a Delawarecorporation with ' an office and place of business inSparrows Point,Maryland,where it is engaged inthe business of shipbuilding. The Respondent annu-ally purchases and receives at its facility goods andmaterials valued in excess of $50,OOD directly frompoints outside the State of Maryland.We rind thattheRespondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that both Industrial Union ofMarine and ShipbuildingWorkers of America,AFL-CIO and its affiliate,Local 33, are labor or-ganizationswithin the meaning of Section 2(5) ofthe Act..II.ALLEGED UNFAIR LABOR PRACTICESSince at least 1972,the Respondent,the NationalUnion, and Local 33 have executed a series of na-tionalcollective-bargaining agreements covering,interalia,the Respondent's Sparrows Point, Mary-land shipyard facility. The most recent agreementswere effective from 14 August 1981 through 19August 1984 and covered, inter alia,separate unitsappropriate for the purpose of collective bargaining 256DECISIONS OF THE NATIONAL LABOR. RELATIONS BOARDwithin the meaning of Section 9(b) of the Act, con-sisting of certain salaried and hourly paid `employ-ees employed at the Respondent's Sparrows Point,Maryland shipyard facility. At alltimesmaterialherein, the National Union and Local 33 have beenthe designated exclusive -collective-bargaining rep-resentative of the employees in such units and havebeen recognized as such by the Respondent.During the months of February and March 1984,the Respondent and Local 33 negotiated conces-sionary "Settlement Agreements" covering the em-ployees in the foregoing units at the Respondent'sSparrows Point, Maryland shipyard facility. About2 April 1984, the Respondent abrogated and failedto continue in full force and effect all the termsand conditions of the existing collective-bargainingagreements by placing into effect "SettlementAgreements" negotiated with Local 33, without af-fording prior notice to the National Union or anopportunity to negotiate and bargain as the exclu-sive representative of the Respondent's employees.We find that by negotiating agreements withLocal 33:covering the employees in the appropriatebargaining units at the Respondent's, Sparrow'sPoint,Maryland shipyard facility, and by imple-menting those agreements about 2 April 1984 with-out affording prior notice to or an opportunity tobargain with the National Union, the Respondentabrogated and failed to continue in full force andeffect all of the terms and conditions of the extant1981-1984 collective-bargaining agreements, there-by violating Section 8(a)(5) and (1) and Section8(d) of the Act.CONCLUSIONS OF LAWBy engaging in the conduct -described in sectionII,above, the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section '8(a)(5) and (1), Section 8(d),and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices within themeaningof the Act, we shall order it to cease and desistand, if it has not already done so, to bargain on re-quest with the National Union and embody any un-derstanding reached in a signed agreement, and totake affirmative action designed to effectuate thepolicies of the Act.The Respondent shall ' make unit employeeswhole for losses sufferedas a resultof its unlawfulmidterm modification of contractual wages andbenefits from about 2 April 1984 until such time asa new agreementisnegotiatedwith the NationalUnion or until the parties have bargained in goodfaith to impasse. Such sums shall be computed inthe manner set forth inOgle Protection Service,183NLRB 682, 683 (1970), with interest as prescribedinFlorida Steel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thatthe Respondent, Bethlehem Steel Corporation, Bal-timore,Maryland, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Unlawfully bypassing IndustrialUnion ofMarine and ShipbuildingWorkers of America,AFL-CIO (the National Union) as an exclusivecollective-bargaining representative of its unit em-ployees.(b)Unilaterally, and without the consent of theNational Union, modifying the wages and benefitsof employees covered by the collective-bargainingagreements between the Respondent and the, Na-tionalUnion; provided that nothing in the Ordershall be construed to require the Respondent to re-scind any increase in wages or benefits of unit em-ployees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the National Unionas an exclusive representative of separate produc-tion and maintenance and salaried plant clericalunits of employees at the Respondent's Sparrow'sPoint,Maryland shipyard facility with respect torates of pay, wages, hours, and other terms andconditions of employment and, if it has not alreadydone so, embody any understanding reached in asigned agreement.(b)Make whole all employees in the foregoingappropriate units for any loss of earnings and otherbenefits suffered as a result of the unlawful mid-term modification of the existing 1981-1984 'collec-tive-bargaining agreements, in the manner set forthin the remedy section of this decision.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or useful in check-ing compliance with this Order.(d) Post at its Sparrows Point, Maryland ship-yard facility copies of the attached notice marked BETHLEHEM STEEL CORP."Appendix."3 Copies of the notice, on forms pro-vided by the Regional Director for Region 5, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this -Order whatsteps the Respondent has taken to comply.4'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."4 The General Counsel has requested that the Order include a visita-torial clause authorizing the Board, for compliance purposes, to obtaindiscovery from the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order. Under the circumstances of this case, we find it unneces-sary to includesuch a clause.Accordingly, we deny the General Coun-sel's requestAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.257WE WILL NOT bypass Industrial Union of Marineand Shipbuilding Workers of America, AAFL--CIOas an exclusive collective-bargaining representativeof our unit employees by directly dealing withLocal 33.WE WILL NOT unilaterally, and without the con-sent of the National Union, modify the terms ofour collective-bargaining agreements with the Na-tionalUnion, provided, however, that nothingherein shall be construed as authorizing or requir-ing the Employer to withdraw or eliminate anycompensatory benefits presently enjoyed by theEmployer's employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the NationalUnion as an exclusive representative of unit em-ployees with respect to rates of pay, wages, hours,and other terms and conditions of employment andput in writing and sign any agreement reached onterms and conditions of employment for our em-ployees in the bargaining units.WE WILL restore the unit employees' terms andconditions of employment to those existing prior toour unilateralmodification of our collective-bar-gaining agreements with the National Union.WE WILL make whole all unit employees forlosses suffered as a result of our unilateral modifi-cation of our collective-bargaining agreements withthe National Union, with interest.BETHLEHEM STEEL CORPORATION